 
Exhibit 10.3.2
 
[MDC Letterhead]
 


 
April 1, 2008
 
Miles Nadal
MDC Partners Inc.
45 Hazelton Ave.
Toronto, ON  M5R 2E3
 


 
RE: Amendment to Services Agreement dated April 27, 2007
 
Miles,
 
The purpose of this letter is to confirm our agreement to amend Section 25 of
the Management Services Agreement, dated April 27, 2007 (the “Services
Agreement”), among MDC Partners Inc. (the “Company”), Miles Nadal and Nadal
Management, Inc. (“NMI”).
 
Specifically, the parties agree that as soon as practicable, but not later than
the second anniversary of the date hereof, you shall have arranged for the
purchase and/or transfer of collectible artwork shared by the Company and you
based upon then-current appraised fair market values which the Company, NMI and
you have mutually agreed upon (net of the amount mutually agreed upon as
representing the commission that would otherwise be payable upon sale of the
artwork).
 
Please acknowledge your agreement with the foregoing amended terms and
conditions under the Services Agreement by signing and returning two copies of
this letter agreement to my attention.



 
Sincerely,
      /s/  
Mitchell Gendel,
 
General Counsel





Acknowledged and Agreed:


Nadal Management, Inc.


By:
/s/    Name: Miles Nadal   Title:  President           /s/   Miles Nadal  

 
 
 
Cc:  Robert Kamerschen, Presiding Director
 

--------------------------------------------------------------------------------

